Exhibit 15
                                                                          Exhibit 15
                          DECLARATION OF THOMAS HETAK


COMMONWEALTH OF PENNSYLVANIA                       )
                                                   ) SS
COUNTY OF NORTHAMPTON                              )



                         DECLARATION OF THOMAS HETAK

I THOMAS HETAK declare as follows:

   1. I am a resident of Northampton County, Pennsylvania. I am over 18 years of age and my

      date of birth is: March 25, 1965. I have personal knowledge of the contents of this

      Declaration and if called as a witness I could and would testify competently as to their truth.


   2. I’m a registered Voter and qualified to vote in the Commonwealth of Pennsylvania.


   3. I requested a mail in ballot for the 2020 US Presidential Election, and I submitted it by

      mail 2 weeks before November 3, 2020.


   4. On October 26th, 2020 I received an email from RA-voterregstatcert@state.pa.us stating:

      “Your ballot status has been updated to ‘cancelled’ because of voting at a polling place…”

      This email will be attached to this Declaration.


   5. I never voted at a polling place, and my ballot should have been cancelled for this reason.


   6. On November 2, 2020 I received an email from a GOP account further reminding me,

      “Records show you requested a mail in ballot but have not returned it. If you plan to

      vote in person….” This email will also be attached to this Declaration.


   7. I was not able to vote in person because travel took me out of Pennsylvania in the

      weeks leading up to and during the election.
  8. My votes were for Donald Trump for President and down ballot Republican

     candidates.


  9. The current status of my mail in ballot according to the Secretary of State is

     “cancelled”.


  10. I was told my ballot was cancelled because of a record that I voted in person. I did

     not vote in person. My cancelled, mail in ballot should be reinstated, as it was in fact

     the only vote I submitted in this election.


     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of
     the United States of America that the foregoing is true and correct to the best of
     my knowledge.



EXECUTED ON: November 10, 2020                       By: /s/THOMAS HETAK
                                                     Name: THOMAS HETAK
